Name: Regulation (EEC) No 2488/69 of the Council of 9 December 1969 amending Article 5 of Regulation (EEC) No 766/68 laying down general rules for granting export refunds on sugar
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  beverages and sugar
 Date Published: nan

 Official Journal of the European Communities 535 No L 314/12 Official Journal of the European Communities 15.12.69 REGULATION (EEC) No 2488/69 OF THE COUNCIL of 9 December 1969 amending Article 5 of Regulation (EEC) No 766/68 laying down general rules for granting export refunds on sugar provisions of Council Regulation (EEC) No 766/684 of 18 June 1968 laying down general rules for granting export refunds on sugar, as amended by Regulation (EEC) No 729/695 ; HAS ADOPTED THIS REGULATION: Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 1009/67/EEC1 of 18 December 1967 on the common organisation of the market in sugar, as last amended by Regulations (EEC) Nos 2463/692 and 2485/69,8 and in particular Article 17 (2) and (3 ) thereof; Having regard to the proposal from the Commission ; Whereas according to the definition laid down in Article 1 (2) of Regulation No 1009/67/EEC candy sugar falling within heading No 17.01 of the Common Customs Tariff must be regarded as raw sugar; whereas since candy sugar is manufactured from white sugar this classification gives rise to difficulties when candy sugar is exported ; Whereas, to prevent such difficulties arising, provision should be made for exceptions to certain The following subparagraph shall be added to .Article 5 (2) of Regulation (EEC) No 766/68 : 'However, the upper limit referred to in the first sentence of the preceding subparagraph shall not apply to the refunds to be fixed for candy sugar.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 December 1969 . For the Council The President P. LARDINOIS 1 OJ No 308, 18.12.1967, p. 1 . 4 OJ No L 143 , 25.6.1968, p. 6. 5 OJ No L 96, 23.4.1969, p. 1 .2 OJ No L 312, 12.12.1969, p . 3 . 3 OJ No L 314, 15.12.1969, p. 6.